
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 3998
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To extend the Child Safety Pilot Program.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Criminal History Background Checks
			 Pilot Extension Act of 2010.
		2.ExtensionSection 108(a)(3)(A) of the PROTECT Act (42
			 U.S.C. 5119a note) is amended by striking ‘‘92-month’’ and inserting
			 “104-month”.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
